NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             NOV 13 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GREG WIATT; et al.,                              No. 08-16273

              Plaintiffs - Appellants,           D.C. No. 3:07-cv-08082-JWS

  v.
                                                 MEMORANDUM *
PRESCOTT UNIFIED SCHOOL
DISTRICT, an Arizona School District; et
al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding

                            Submitted October 9, 2009**
                             San Francisco, California

Before: HUG and PAEZ, Circuit Judges, and CARNEY, *** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Cormac J. Carney, United States District Judge for the
Central District of California, sitting by designation.
      Greg and Joyce Wiatt, on behalf of their two school-aged children, Weston

and Emily Wiatt, appeal the dismissal of their action against Prescott Unified

School District under the Individuals with Disabilities Education Act (“IDEA”), 42

U.S.C. § 1983, the Rehabilitation Act, the Americans with Disabilities Act and

state laws. The Wiatts alleged that their two autistic children were denied a free

appropriate public education, as required by the IDEA. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review de novo a district court’s decision to

dismiss a case for failure to exhaust administrative remedies under IDEA, Hoeft v.

Tucson Unified Sch. Dist., 967 F.2d 1298, 1302-3 (9th Cir. 1992), and we affirm.

      The district court properly dismissed the Wiatts’ federal law claims without

prejudice, for failure to exhaust their IDEA administrative remedies. “The

dispositive question generally is whether the plaintiff has alleged injuries that

could be redressed to any degree by the IDEA’s administrative procedures and

remedies.” Robb v. Bethel Sch. Dist., 308 F.3d 1047, 1050 (9th Cir. 2002). The

Wiatts failed to show that their injuries could not be redressed to any degree by

filing an IDEA administrative complaint, or that filing such a complaint would be

futile. In addition, the Wiatts may not pursue their other federal claims without

first exhausting their IDEA administrative remedies. 20 U.S.C. §1415(l); see also

Blanchard v. Morton Sch. Dist., 509 F.3d 934, 938 (9th Cir. 2007) (holding that


                                           2
IDEA rights are not enforceable under 42 U.S.C. § 1983); Kutasi v. Las Virgenes

Unified Sch. Dist., 494 F.3d 1162, 1163-64 (9th Cir. 2007) (affirming dismissal

without prejudice of complaints filed under 42 U.S.C. § 1983 and § 504 of the

Rehabilitation Act for lack of exhaustion under IDEA).

      AFFIRMED.




                                        3